        Case 1:17-cv-00148-TJC Document 68 Filed 08/19/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

CONTINENTAL RESOURCES, INC.,                      CV 17-148-BLG-TJC

                     Plaintiff,
                                                  ORDER
vs.

WYOTEX OIL COMPANY,

                     Defendant.

      Plaintiff has filed an unopposed motion for TeJay Botchlet to appear by

video at the hearing set for August 31, 2020 at 10:00 a.m. (Doc. 67.) Good cause

appearing, IT IS HEREBY ORDERED that Plaintiff’s witness, TeJay Botchlet,

shall be allowed to appear by video at the hearing. Plaintiff’s counsel shall contact

the Court’s IT department at (406) 247-7000, to make arrangements to set up the

videoconference.

IT IS ORDERED.

      DATED this 19th day of August, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
